 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PHILIP JAMES ROGERS,                                   CASE NO. 1:18-cv-0846 JLT (PC)

12                        Plaintiff,                         ORDER FINDING NO COGNIZABLE
                                                             CLAIMS AND REQUIRING PLAINTIFF
13            v.                                             TO SUBMIT A RESPONSE
                                                             (Doc. 1)
14    WARDEN,
                                                             THIRTY-DAY DEADLINE
15
                          Defendant.
16

17           Plaintiff has filed a complaint asserting claims against an employee of the California
18   Department of Corrections and Rehabilitation. (Doc. 1.) Generally, the Court is required to screen
19   complaints brought by prisoners seeking relief against a governmental entity or officer or
20   employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a complaint
21   or portion thereof if the prisoner has raised claims that are legally “frivolous, malicious,” or that
22   fail to state a claim upon which relief may be granted, or that seek monetary relief from a
23   defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2). “Notwithstanding any
24   filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any
25   time if the court determines that . . . the action or appeal . . . fails to state a claim upon which
26   relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
27   ///
28


                                                         1
 1   I.      Pleading Standard

 2           A complaint must contain “a short and plain statement of the claim showing that the

 3   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 4   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 5   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiffs must set forth “sufficient factual

 7   matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

 8   678. Facial plausibility demands more than the mere possibility that a defendant committed

 9   misconduct and, while factual allegations are accepted as true, legal conclusions are not. Iqbal,

10   556 U.S. at 677-78.

11           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

12   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

13   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). To state a claim under section 1983,

14   a plaintiff must allege two essential elements: (1) that a right secured by the Constitution or laws

15   of the United States was violated and (2) that the alleged violation was committed by a person

16   acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Ketchum v.

17   Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

18           Under section 1983 the plaintiff must demonstrate that each defendant personally

19   participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

20   This requires the presentation of factual allegations sufficient to state a plausible claim for relief.
21   Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). Prisoners

22   proceeding pro se in civil rights actions are entitled to have their pleadings liberally construed and

23   to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

24   (citations omitted), but nevertheless, the mere possibility of misconduct falls short of meeting the

25   plausibility standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

26   II.     Plaintiff’s Allegations
27           Plaintiff brings this action against the Warden of Kern Valley State Prison (“KVSP”),

28


                                                          2
 1   where plaintiff was incarcerated when the incident underlying this action occurred. His

 2   allegations can be fairly summarized as follows:

 3          On June 22, 2017, plaintiff slipped while walking out of the freezer in the KVSP central

 4   kitchen, hurting his back, head, and arm. Plaintiff’s supervisor witnessed the fall and notified her

 5   own supervisor. Plaintiff was then picked up and rolled away in a wheelchair but received only an

 6   ice pack for treatment; he was not examined by anyone. Plaintiff claims that he suffers headaches

 7   and his “back is shot,” which he believes may prevent him from continuing his work as a mover

 8   upon his release from prison. Plaintiff contends he has been “treated unfairly” because he is a

 9   prisoner. The complaint does not specify the form of relief that plaintiff seeks.

10   III.   Discussion

11          A.      Linkage

12          Under the civil rights statute, a plaintiff is required to allege an actual connection or link

13   between the actions of the defendants and the deprivation alleged to have been suffered by

14   plaintiff. See Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

15   (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the deprivation of a

16   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

17   in another's affirmative acts, or omits to perform an act which he is legally required to do that

18   causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th

19   Cir. 1978).

20          The complaint is brought against the KVSP Warden for the alleged failure of unidentified
21   staff members to provide plaintiff medical care following his slip and fall. Insofar as plaintiff

22   seeks to impose liability against the supervisory personnel for the actions or omissions of his or

23   her subordinates, he is informed that liability may not be imposed under the theory of respondeat

24   superior. Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1020-21 (9th

25   Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams,

26   297 F.3d 930, 934 (9th Cir. 2002). Supervisors may be held liable only if they “participated in or
27   directed the violations, or knew of the violations and failed to act to prevent them.” Taylor v. List,

28


                                                        3
 1   880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir.

 2   2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Plaintiff may also allege the

 3   supervisor “implemented a policy so deficient that the policy ‘itself is a repudiation of

 4   constitutional rights’ and is ‘the moving force of the constitutional violation.’” Hansen v. Black,

 5   885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted).

 6          Plaintiff has not made any allegations directly linking the KVSP Warden to any

 7   constitutional violations, and therefore his complaint shall be dismissed with leave to amend.

 8   Should plaintiff choose to amend, the Court will include here the relevant legal standard for

 9   asserting an Eighth Amendment medical indifference claim.

10          B.      Eighth Amendment Medical Indifference

11          The treatment a prisoner receives in prison and the conditions under which the prisoner is

12   confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel and unusual

13   punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825,

14   832 (1994). The Eighth Amendment “... embodies broad and idealistic concepts of dignity,

15   civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).

16   Conditions of confinement may, however, be harsh and restrictive. See Rhodes v. Chapman, 452

17   U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with “food, clothing,

18   shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080,

19   1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when two

20   requirements are met: (1) objectively, the official’s act or omission must be so serious such that it
21   results in the denial of the minimal civilized measure of life’s necessities; and (2) subjectively,

22   the prison official must have acted unnecessarily and wantonly for the purpose of inflicting harm.

23   See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison official must have

24   a “sufficiently culpable mind.” See id.

25          Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious injury or

26   illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105; see also
27   Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health needs. See

28


                                                       4
 1   Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is sufficiently serious

 2   if the failure to treat a prisoner’s condition could result in further significant injury or the “...

 3   unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.

 4   1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating

 5   seriousness are: (1) whether a reasonable doctor would think that the condition is worthy of

 6   comment; (2) whether the condition significantly impacts the prisoner’s daily activities; and (3)

 7   whether the condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203

 8   F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

 9           The requirement of deliberate indifference is less stringent in medical needs cases than in

10   other Eighth Amendment contexts because the responsibility to provide inmates with medical

11   care does not generally conflict with competing penological concerns. See McGuckin, 974 F.2d at

12   1060. Thus, deference need not be given to the judgment of prison officials as to decisions

13   concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989). The

14   complete denial of medical attention may constitute deliberate indifference. See Toussaint v.

15   McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical treatment, or

16   interference with medical treatment, may also constitute deliberate indifference. See Lopez, 203

17   F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate that the delay

18   led to further injury. See McGuckin, 974 F.2d at 1060.

19           Negligence in diagnosing or treating a medical condition does not, however, give rise to a

20   claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a difference of
21   opinion between the prisoner and medical providers concerning the appropriate course of

22   treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh, 90 F.3d

23   330, 332 (9th Cir. 1996).

24   IV.     Conclusion

25           Plaintiff’s complaint fails to state a claim on which relief may be granted. The Court will

26   grant plaintiff an opportunity to file an amended complaint. Noll v. Carlson, 809 F.2d 1446, 1448-
27   49 (9th Cir. 1987). If plaintiff does not wish to amend, he may instead file a notice of voluntary

28


                                                         5
 1   dismissal, and the action then will be terminated by operation of law. Fed. R. Civ. P. 41(a)(1)(A)(i).

 2   Alternatively, plaintiff may forego amendment and notify the Court that he wishes to stand on his

 3   complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (plaintiff may

 4   elect to forego amendment). If the last option is chosen, findings and recommendations will issue

 5   to dismiss the complaint without leave to amend, plaintiff will have an opportunity to object, and

 6   the matter will be decided by a District Judge.

 7          If plaintiff opts to amend, he must demonstrate that the alleged acts resulted in a deprivation

 8   of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient factual

 9   matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at

10   555 (2007)). Plaintiff should note that although he has been granted the opportunity to amend his

11   complaint, it is not for the purposes of adding new and unrelated claims. George v. Smith, 507 F.3d

12   605, 607 (7th Cir. 2007). Plaintiff should carefully review this screening order and focus his efforts

13   on curing the deficiencies set forth above.

14          Finally, plaintiff is advised that Local Rule 220 requires that an amended complaint be

15   complete without reference to any prior pleading. Generally, an amended complaint supersedes the

16   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint

17   is filed, the original complaint no longer serves a function in the case. Id. Therefore, in an amended

18   complaint, as in an original complaint, each claim and the involvement of each defendant must be

19   sufficiently alleged. The amended complaint should be clearly titled, in bold font, “First Amended

20   Complaint,” reference the appropriate case number, and be an original signed under penalty of
21   perjury. Plaintiff’s amended complaint should be brief. Fed. R. Civ. P. 8(a). Although accepted as

22   true, the “[f]actual allegations must be [sufficient] to raise a right to relief above the speculative

23   level . . . .” Twombly, 550 U.S. at 555 (citations omitted). Accordingly, the Court ORDERS that:

24              1. Within thirty days from the date of service of this order, plaintiff must file either a

25                  first amended complaint curing the deficiencies identified by the Court in this order,

26                  a notice of voluntary dismissal, or a notice of election to stand on the complaint; and
27              2. If plaintiff fails to file a first amended complaint or notice of voluntary dismissal,

28


                                                        6
 1              the Court will recommend the action be dismissed, with prejudice, for failure to

 2              obey a court order and failure to state a claim.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   February 5, 2019                           /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   7
